[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiff filed an appeal from the Old Saybrook tax assessor to the board of tax review. The board of tax review denied the appeal by letter dated June 8, 1990.
The appeal from the board to the superior court was served on the town clerk on August 9, 1990 and was filed CT Page 1764 in court on the same day.
The defendant has filed a motion to dismiss on the ground that the appeal was untimely.
Jurisdiction over appeals from municipal boards of tax review to the superior court is authorized by Sec.12-118 of the Conn. General Statutes which provides that "any person . . . claiming to be aggrieved by the action of the board of tax review. . . may, within two months from the time of such action, make application, in the nature of an appeal therefrom, to the superior court for the judicial district in which town or city is situated. . ."
The "time of such action" was June 8, 1990. See Royce v. Freedom of Information Commission, 177 Conn. 584. The first day is excluded. Lamberti v. Stamford,131 Conn. 396, 398. Two months from June 9th is August 8th. See Krajniak v. Wilson, 157 Conn. 126, 130.
The motion to dismiss is granted.
EDELBERG STATE TRIAL REFEREE